NOTE: This order is nonprecedential.


  Wniteb ~tates' ARLINGTON INDUSTRIES v. BRIDGEPORT                          2


                                 FOR THE COURT



   JAN 10 2013                    /s/ Jan Horbaly
       Date                      Jan Horbaly
                                 Clerk
cc: Kathryn L. Clune, Esq.
    Deanne E. Maynard, Esq.
s21
                       JA_N_1_D_2_0_13 _
Issued As A Mandate: _ _             _

                                                   COURf~\PJkALS
                                             u.s.llIE FEDf.Rf.J r1ttCUITFOR
                                                    JAN 10 ZU13
                                                       JAN HORBALY
                                                          CLERK